Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 23 October 2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 21-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 11 and 21-25
Claims 1-6, 11 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fluke Networks (MultiFiberPro, Datasheet, 6/13/2014; “Fluke”) in view of Fiberstore (Fiber Optic Inspection—Does It Matter? 19 January 2017; “Fiberstore”), further in view of Lowe et al. (Multimode Fiber Optics: Users’ Guide for Instructors, Physics Department, Loyola University Maryland, Baltimore, MD 21210, 7/2013; “Lowe”), further in view of Kang et al. (2004/0042733; “Kang”), and further in view of Elkins, II et al. (2016/0061690; “Elkins”).

a verification module optically couplable to a first fiber optic connector MPO located at a first end of the fiber optic cable, (shown at left) and the verification module comprising: an illumination source configured to direct the light to an end face of at least one fiber in the first fiber optic connector to illuminate the plurality of fibers. Fluke, Datasheet (“Automatic scanning and testing of all fibers in MPO connectors with “Scan All””).

    PNG
    media_image1.png
    798
    964
    media_image1.png
    Greyscale

Fluke, Data Sheet, Page 1



However, Fiberstore discloses an inspection microscope having focusing and x/y axes adjustments. 

    PNG
    media_image2.png
    570
    523
    media_image2.png
    Greyscale

Fiberstore, Desktop Fiber Optic Microscope



Further regarding claim 1, while Fluke discloses scanning all fibers in an MPO connector and Fiberstore discloses focus and x/y-translation on the light collection side (right), Fluke in view of Fiberstore does not explicitly disclose: a motion drive configured to move at least one of the illumination source with respect to the first fiber optic connector; wherein the verification module is configured to illuminate the plurality of fibers to allow the inspection microscope optically coupled to the second end of the fiber optic cable opposite to the first fiber optic connector to inspect the plurality of fibers of the fiber optic cable for channel verification.
However, Lowe discloses on pages 10 and 16 fiber inspection in which an individual fiber is illuminated and inspected using XYZ translation of a beam expander.

    PNG
    media_image3.png
    467
    1275
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    494
    1311
    media_image4.png
    Greyscale

Lowe, XYZ Adjustment to Couple Light into an Inspected Fiber


Consequently, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Fluke in view of Fiberstore to comprise: a motion drive configured to move at least one of the illumination source with respect to the first fiber optic connector; wherein the verification module is configured to illuminate the plurality of fibers to allow the inspection microscope optically coupled to the second end of the fiber optic cable opposite to the first fiber optic connector to inspect the plurality of fibers of the fiber optic cable for channel verification because the resultant configuration would facilitate coupling power into the inspection beam. Lowe, p. 16.
Further regarding claim 1, Fluke in view of Fiberstore, and further in view of Lowe does not explicitly disclose that the illumination source is configured to illuminate the plurality of fibers to inspect the plurality of fibers.
However, Kang discloses in figure 17 that “the distal end of the fiber ribbon cable 520 is mounted in a distal end fixture 790 aligned with a light source 791 so that the light source illuminates the cores of all fibers 525 contained in the ribbon cable (Step S150). … The light source 791 must be capable of directing light through the cores of the individual fibers 525 and 
Consequently, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Fluke in view of Fiberstore, further in view of Lowe, and further in view of Kang such that the illumination sources is configured to illuminate the plurality of fibers to channel verify the plurality of fibers because the resulting configuration would facilitate verifying that the fibers have been properly directed towards their respective holes in the ferrule. Kang, par. [0008].
Further regarding claim 1, Fluke in view of Fiberstore, further in view of Lowe, and further in view of Kang does not explicitly disclose that the first fiber connector is held in a fixed fiber connector holder such that the illumination source moves with respect to the fixed first fiber optic connector held in the connector holder.
However, Elkins discloses in figure 1, and related text, an illumination-based fiber connector test in which either the light-receiving fiber or the light-emitting fiber can be moved by a motor-based translation stage. Elkins, par. [0050]. Elkins further notes that “measurements may be made at various lateral misalignments … so that a curve may be fitted to measured data to predict the minimum IL position corresponding to zero lateral misalignment.” Elkins, par. [0088].

    PNG
    media_image5.png
    383
    602
    media_image5.png
    Greyscale

Elkins, Figure 1.

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fluke in view of Fiberstore, further in view of Lowe, and further in view of Kang such that the first fiber connector is held in a fixed fiber connector holder such that the illumination source moves with respect to the fixed first fiber optic connector held in the connector holder because the resultant configuration would facilitate generating comparable “data sets” for the plurality of illuminated optical fibers. Elkins, par. [0088] (Here, the examiner notes that one of ordinary skill in the art would recognize that moving the light-receiving surface would disrupt the collection of data because each motion would risk (1) uniquely disturbing each fiber’s orientation to the illuminating light and (2) uniquely bending each fiber.).
Regarding claims 2-6, 11 and 21-25, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Fluke in view of Fiberstore, further in view of Lowe, further in view of Kang, and further in view of Elkins, as applied in the rejection of claim 1, to comprise:
2. The apparatus of claim 1, wherein the second end of fiber optic cable includes a second fiber optic connector and the inspection microscope is optically couplable with 
3. The apparatus of claim 1, further comprising: the verification module configured to illuminate each of a plurality of optic fibers in the fiber optic cable according to a predefined illumination sequence; and the inspection microscope configured to analyze each of the plurality of optic fibers illuminated according to predefined illumination sequence and verify at least one of fiber optic channel locations within the fiber optic cable and polarity of the fiber optic channels in the fiber optic cable based on the predefined illumination sequence. See Fluke.
4. The apparatus of claim 1, wherein the first fiber optic connector is a Multi- fiber Push On (MPO) connector and the fiber optic cable is an MPO patch cord. See Fluke.
5. The apparatus of claim 1, wherein the illumination source further comprises one of one or more light emitting diodes (LEDs), one or more lasers, or a vertical-cavity surface- emitting laser (VCSEL) array. Lowe, fig. 2.1.
6. The apparatus of claim 1, wherein the illumination source further comprises at least one light source and at least one lens configured to direct light from the at least one light source to the end face of at least one fiber in the first fiber optic connector to illuminate the plurality of fibers. Lowe, fig. 2.1.
11. The apparatus of claim 1, wherein the illumination source is configured to create a predetermined illumination pattern arranged at a predetermined angle with respect to a vertical axis such that when the motion drive moves the illumination source in an axis perpendicular to the vertical axis the predetermined illumination pattern is arranged to only illuminate one fiber in the first fiber optic connector at one position. Lowe, fig. 2.1.

22. The apparatus of claim 21, wherein the inspection microscope is configured to capture a magnified image of an end face of first and at least second fibers in the second fiber optic connector. See Fiberstore and Lowe.
23. The apparatus of claim 1, wherein the inspection microscope is configured to analyze a plurality of illuminated optic fibers according to a predefined illumination sequence. See Fiberstore and Lowe.
24. The apparatus of claim 1, wherein the illumination source illuminates the plurality of fibers. See Fiberstore and Lowe. Kang, pars. [0029], [0060], and [0068].
25. The apparatus of claim 1, wherein the motion drive provides illumination for up to 96 fibers using a two-dimensional motion mechanism and a single light source. See Fiberstore and Lowe. Kang, par. [0048] (disclosing MTP connectors which the examiner notes can host 96 fibers).
because the resultant configurations would facilitate coupling power into the inspection beam. Lowe, p. 16.
Claims 7-10
Claims 7-10, as dependent upon claim 1, are rejected under 35 U.S.C. 103 as being unpatentable over Fluke Networks (MultiFiberPro, Datasheet, 6/13/2014; “Fluke”) in view of Fiberstore (Fiber Optic Inspection—Does It Matter? 19 January 2017; “Fiberstore”), further in view of Lowe et al. (Multimode Fiber Optics: Users’ Guide for Instructors, Physics Department, Loyola University Maryland, Baltimore, MD 21210, 7/2013; “Lowe”), further in view of Kang et al. (2004/0042733; “Kang”), and further in view of Elkins, II et al. (2016/0061690; “Elkins”), as applied in the rejection of claims 1-6, 11 and 21-25, and further in view of Bushnell et al. (2015/0104135; “Bushnell”).
Regarding claims 7-10, Fluke in view of Fiberstore, further in view of Lowe, further in view of Kang, and further in view of Elkins does not explicitly disclose:
7. The apparatus of claim 1, wherein the illumination source further comprises: a plurality of individual light sources; and a plurality of individual lenses optically coupled with and corresponding to respective individual light sources in the plurality of individual light sources and configured to respectively direct light from individual light sources in the plurality to a respective end face of at least one fiber in the first fiber optic connector to illuminate the plurality of fibers. 
8. The apparatus of claim 7, further comprising: an array of lenses optically coupled with the first fiber optic connector and also optically coupled with the plurality of individual lenses; and an array of fibers in the first fiber optic connector wherein the array of lenses is configured to optically align with respective fibers in the array of fibers. 

10. The apparatus of claim 8, wherein the plurality of individual lenses are arranged linearly and are configured to be optically coupled with a row of lenses in the array of lenses to allow illumination of a corresponding row of fibers in the array of fibers. 
However, Bushnell discloses in figures 7, 8 and 9 a multi-fiber connector 11 having a lens array 23 comprising two types of lenses A and B. Bushnell, par. [0072] (“The lenses 23 may be customized for light transmittance or light reception. For example, type A lenses could be optimized for receiving a light signal, whereas type B lenses could be optimized to transmit a light signal. Lenses 23 may be optimized for transmittance of light or reception of light by having difference prescriptions. The term "different prescriptions" means that a first lens relative to a second lens intentionally affects light differently. The different prescription may be caused by a different shape, size and/or material content, such as a different index of refraction.”)

    PNG
    media_image6.png
    715
    474
    media_image6.png
    Greyscale

Bushnell, Figure 7



7. The apparatus of claim 1, wherein the illumination source further comprises: a plurality of individual light sources; and a plurality of individual lenses optically coupled with and corresponding to respective individual light sources in the plurality of individual light sources and configured to respectively direct light from individual light sources in the plurality to a respective end face of at least one fiber in the first fiber optic connector to illuminate the plurality of fibers. Bushnell, par. [0072] (“The lenses 23 may be customized for light transmittance or light reception. For example, type A lenses could be optimized for receiving a light signal, whereas type B lenses could be optimized to transmit a light signal.”).
8. The apparatus of claim 7, further comprising: an array of lenses optically coupled with the first fiber optic connector and also optically coupled with the plurality of individual lenses; and an array of fibers in the first fiber optic connector wherein the array of lenses is configured to optically align with respective fibers in the array of fibers. Bushnell, par. [0072] (“The lenses 23 may be customized for light transmittance or light reception. For example, type A lenses could be optimized for receiving a light signal, whereas type B lenses could be optimized to transmit a light signal.”).
9. The apparatus of claim 8, wherein the plurality of individual lenses are arranged linearly and are configured to be optically coupled with a column of lenses in the array of lenses to allow illumination of a corresponding column of fibers in the array of fibers. Bushnell, par. [0072] (“The lenses 23 may be customized for light transmittance 
10. The apparatus of claim 8, wherein the plurality of individual lenses are arranged linearly and are configured to be optically coupled with a row of lenses in the array of lenses to allow illumination of a corresponding row of fibers in the array of fibers. Bushnell, par. [0072] (“The lenses 23 may be customized for light transmittance or light reception. For example, type A lenses could be optimized for receiving a light signal, whereas type B lenses could be optimized to transmit a light signal.”).
because the resulting configurations could be predictably tailored by varying the lenses’ prescriptions. Bushnell, Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you 
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883